Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Claims 57-60, 63-67, 69-73 are pending.  Claims 57, 64, 70, and 72 are amended.  Claims 61, 62, 68, 74, and 75 are canceled.  No new claims added.
Response to Arguments
3.	Applicant's arguments filed 3/17/2022 have been fully considered but they are not persuasive. With respect to claim 57, applicant argues, Kar Kin Au also fails to teach or suggest “transmitting, by a terminal device, independently encoded data on multiple transmission resources without grant’ and “data on the each transmission resource in the multiple transmission resources belongs to an independent HARO process, and the data on the each transmission resource comprises: information about a HARQ process index corresponding to data transmission on the each transmission resource; and position information of other transmission resources, except a current transmission resource, in the multiple transmission resources” recited in amended claim 57.  Examiner respectfully disagrees with applicant’s argument.  As stated in the previous office action, the UL data sent without grant from either UE A1 or UE B1 over each of its assigned transmission resource is encoded independently by the BS since the data is decoded blindly by the BS by sequentially applying different signatures or access codes over an access space and since the data is received with a different signature or access code over each transmission resource as shown in fig. 6 (see at least fig. 8 (830) and ¶ [0002], [0016], [0018];).  Therefore, AU does read upon transmitting, by a terminal device, independently encoded data on multiple transmission resources without grant, wherein data on the each transmission resource in the multiple transmission resources belongs to an independent HARQ process; and data on the each transmission resource comprises: information about a HARQ process index corresponding to data transmission on the each transmission resource; and position information of other transmission resources, except a current transmission resource, in the multiple transmission resources.
Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 06/07/2022 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

7.	Claim(s) 57, 59, 60, 63, 64, 66-67, 69, 70, 72, and 73 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2014/0192767 A1 by Au et al. (hereafter referred to as Au).
Regarding claim 57, Au teaches a data transmission method (see at least Figs. 6, 8 and ¶ [0016], [0018]), comprising:
transmitting, by a terminal device, independently encoded data on multiple transmission resources without grant (see at least fig. 8 (830) and ¶ [0016], [0018]; the UL data sent without grant from either UE A1 or UE B1 over each of its assigned transmission resource is encoded independently by the BS since the data is decoded blindly by the BS by sequentially applying different signatures or access codes over an access space and since the data is received with a different signature or access code over each transmission resource as shown in fig. 6), wherein each transmission resource of the multiple transmission resources comprises at least one resource unit (see fig. 6, fig. 8 (830) and ¶ [0016] and [0018]; in fig. 6 the terminal device UE A1 or UE B1 sends data on two different transmission resources wherein each transmission resource comprises at least one resource unit), and the at least one resource unit comprised in the each transmission resource satisfy a pre-agreed condition (see ¶ [0016]; the pre-agreed condition satisfied by the resource units of UE 1 or UE B1 is that said resource units belong to the pre-assigned resource pool UE group-1 or UE group-2, respectively);
wherein data on the each transmission resource in the multiple transmission resources belongs to an independent HARQ process (see at least fig. 8 (830) and ¶ [0002], [0016] and [0018]; the UL data, i.e., PUSCH data in LTE as considered in [0002], sent from either UE Al or UE Bi over each of its assigned transmission resource is encoded independently by the BS since the data is decoded blindly by the BS by sequentially applying different signatures or access codes over an access space and since the data is received with a different signature or access code over each transmission resource as shown in fig. 6), and the data on the each transmission resource comprises:
information about a HARQ process index corresponding to data transmission on the each transmission resource; and position information of other transmission resources, except a current transmission resource, in the multiple transmission resources (see at least fig. 8 (830) and ¶ [0002], [0016] and [0018]; the UL data, i.e., PUSCH data in LTE as considered in [0002], sent from either UE Al or UE Bi over each of its assigned transmission resource is encoded independently by the BS since the data is decoded blindly by the BS by sequentially applying different signatures or access codes over an access space and since the data is received with a different signature or access code over each transmission resource as shown in fig. 6).

Regarding claim 59, Au teaches the method as claimed in claim 57.  In addition, Au teaches wherein a starting resource unit in the at least one resource unit comprised in the each transmission resource comprises a first resource unit in the at least one resource unit; or, a starting resource unit in the adopted resource units in the each transmission resource comprises a resource unit in the at least one resource unit with an even index (see at least Fig. 6 and ¶ [0016], [0018]; since the starting resource unit is a first resource unit, the starting resource unit in any of the resource units used by UE A1 or UE B1 in Fig. 6 comprises a first resource unit).

Regarding claim 60, Au teaches the method as claimed in claim 57.  In addition, Au teaches wherein the at least one resource unit comprised in the each  transmission resource is continuous in a frequency domain (see at least Fig. 6 and ¶ [0016]; the multiple transmission resources employed for instance by UE A1 are continuous in frequency).

Regarding claim 63, Au teaches the method as claimed in claim 57.  In addition, Au teaches wherein transmitting, by the terminal device, independently encoded data on the multiple transmission resource without grant comprises:
transmitting, by the terminal device, a Physical Uplink Shared Channel (PUSCH) on the multiple transmission resources without grant, wherein the PUSCH carries service data, and the service data transmitted on each transmission resource is independently encoded (see at least fig. 8 (830) and ¶ [0002], [0016] and [0018]; the UL data, i.e., PUSCH data in LTE as considered in [0002], sent from either UE Al or UE Bi over each of its assigned transmission resource is encoded independently by the BS since the data is decoded blindly by the BS by sequentially applying different signatures or access codes over an access space and since the data is received with a different signature or access code over each transmission resource as shown in fig. 6).

Regarding claim 64, Au teaches a data transmission method, comprising:
receiving, by a network device, data which is transmitted by a terminal device on multiple transmission resources without grant (see at least fig. 8 (830) and ¶ [0016], [0018]; the UL data sent without grant from either UE A1 or UE B1 over each of its assigned transmission resource is encoded independently by the BS since the data is decoded blindly by the BS by sequentially applying different signatures or access codes over an access space and since the data is received with a different signature or access code over each transmission resource as shown in fig. 6); and
independently decoding, by the network device, the data on each transmission resource of the multiple transmission resources, wherein each transmission resource of the multiple transmission resources comprises at least one resource unit, and the at least one resource unit comprised in the each transmission resource satisfy a pre-agreed condition (see ¶ [0016]; the pre-agreed condition satisfied by the resource units of UE 1 or UE B1 is that said resource units belong to the pre-assigned resource pool UE group-1 or UE group-2, respectively);
wherein the data on the each transmission resource in the multiple transmission resources belongs to an independent HARQ process (see at least fig. 8 (830) and ¶ [0002], [0016] and [0018]; the UL data, i.e., PUSCH data in LTE as considered in [0002], sent from either UE Al or UE Bi over each of its assigned transmission resource is encoded independently by the BS since the data is decoded blindly by the BS by sequentially applying different signatures or access codes over an access space and since the data is received with a different signature or access code over each transmission resource as shown in fig. 6), and the data on the each transmission resource comprises:
information about a HARQ process index corresponding to data transmission on the each transmission resource; and position information of other transmission resources, except a current transmission resource, in the multiple transmission resources (see at least fig. 8 (830) and ¶ [0002], [0016] and [0018]; the UL data, i.e., PUSCH data in LTE as considered in [0002], sent from either UE Al or UE Bi over each of its assigned transmission resource is encoded independently by the BS since the data is decoded blindly by the BS by sequentially applying different signatures or access codes over an access space and since the data is received with a different signature or access code over each transmission resource as shown in fig. 6).

Regarding claim 66, Au teaches the method as claimed in claim 64.  In addition, Au teaches wherein a starting resource unit in the at least one resource unit comprised in the each transmission resource comprises a first resource unit in the at least one resource unit; or, a starting resource unit in the at least one resource unit comprised in the each transmission resource comprises a resource unit in the at least one resource unit with an even index (see at least Fig. 6 and ¶ [0016], [0018]; since the starting resource unit is a first resource unit, the starting resource unit in any of the resource units used by UE A1 or UE B1 in Fig. 6 comprises a first resource unit).

Regarding claim 67, Au teaches the method as claimed in claim 64.  In addition, Au teaches wherein the at least one resource unit comprised in the each transmission resource is continuous in a frequency domain (see at least Fig. 6 and ¶ [0016]; the multiple transmission resources employed for instance by UE A1 are continuous in frequency).

Regarding claim 69, Au teaches the method as claimed in claim 64.  In addition, Au teaches wherein receiving, by the network device, data which is transmitted by the terminal device on multiple transmission resources without grant comprises: receiving, by the network device, a Physical Uplink Shared Channel (PUSCH) which is transmitted by the terminal device on the multiple transmission resources without grant, wherein the PUSCH carries service data: independently decoding, by the network device, the data on each transmission resource of the multiple transmission resources comprises: independently decoding, by the network device, the service data on the each transmission resource of the multiple transmission resources(see at least fig. 8 (830) and ¶ [0002], [0016] and [0018]; the UL data, i.e., PUSCH data in LTE as considered in [0002], sent from either UE Al or UE Bi over each of its assigned transmission resource is encoded independently by the BS since the data is decoded blindly by the BS by sequentially applying different signatures or access codes over an access space and since the data is received with a different signature or access code over each transmission resource as shown in fig. 6).

Regarding claim 70, Au teaches a terminal device (see at least Fig. 10), comprising:
at least one processor (see at least Fig. 10); and
a computer readable storage, coupled to the at least one processor and storing at least one computer executable instruction (see at least Fig. 10) which, when being executed by the at least one processor, causes the at least one processor to carry out following actions:
transmitting, independently encoded data on multiple transmission resources without grant, wherein each transmission resource of the multiple transmission resources comprises at least one resource unit, and the at least one resource unit comprised in the each transmission resource satisfy a pre-agreed condition (see at least fig. 8 (830) and ¶ [0016], [0018]; the UL data sent without grant from either UE A1 or UE B1 over each of its assigned transmission resource is encoded independently by the BS since the data is decoded blindly by the BS by sequentially applying different signatures or access codes over an access space and since the data is received with a different signature or access code over each transmission resource as shown in fig. 6 and the pre-agreed condition satisfied by the resource units of UE 1 or UE B1 is that said resource units belong to the pre-assigned resource pool UE group-1 or UE group-2, respectively);
wherein data on the each transmission resource in the multiple transmission resources belongs to an independent HARQ process (see at least fig. 8 (830) and ¶ [0002], [0016] and [0018]; the UL data, i.e., PUSCH data in LTE as considered in [0002], sent from either UE Al or UE Bi over each of its assigned transmission resource is encoded independently by the BS since the data is decoded blindly by the BS by sequentially applying different signatures or access codes over an access space and since the data is received with a different signature or access code over each transmission resource as shown in fig. 6), and the data on the each transmission resource comprises:
information about a HARQ process index corresponding to data transmission on the each transmission resource; and position information of other transmission resources, except a current transmission resource, in the multiple transmission resources (see at least fig. 8 (830) and ¶ [0002], [0016] and [0018]; the UL data, i.e., PUSCH data in LTE as considered in [0002], sent from either UE Al or UE Bi over each of its assigned transmission resource is encoded independently by the BS since the data is decoded blindly by the BS by sequentially applying different signatures or access codes over an access space and since the data is received with a different signature or access code over each transmission resource as shown in fig. 6).

Regarding claim 72, Au teaches the terminal device as claimed in claim 70.  In addition, Au teaches wherein a starting resource unit in the at least one resource unit comprised in the each transmission resource comprises a first resource unit in the at least one resource unit; or, a starting resource unit in the at least one resource unit comprised in the each transmission resource comprises a resource unit in the at least one resource unit, of which an index number is an even number (see at least Fig. 6 and ¶ [0016], [0018]; since the starting resource unit is a first resource unit, the starting resource unit in any of the resource units used by UE A1 or UE B1 in Fig. 6 comprises a first resource unit).

Regarding claim 73, Au teaches the terminal device as claimed in claim 70.  In addition, Au teaches wherein the at least one resource unit comprised in the each transmission resource is continuous in a frequency domain (see at least Fig. 6 and ¶ [0016]; the multiple transmission resources employed for instance by UE A1 are continuous in frequency).

Regarding claim 76, Au teaches the terminal device as claimed in claim 70.  In addition, Au teaches wherein the at least one computer executable instruction, when being executed by the at least one processor, causes the at least one processor to carry out following actions:
transmitting a Physical Uplink Shared Channel (PUSCH) on the multiple transmission resources without grant, wherein the PUSCH carries service data, and the service data transmitted on each transmission resource is independently encoded (see at least fig. 8 (830) and ¶ [0002], [0016] and [0018]; the UL data, i.e., PUSCH data in LTE as considered in [0002], sent from either UE Al or UE Bi over each of its assigned transmission resource is encoded independently by the BS since the data is decoded blindly by the BS by sequentially applying different signatures or access codes over an access space and since the data is received with a different signature or access code over each transmission resource as shown in fig. 6).

Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
11.	Claims 58, 65, and 71 are rejected under 35 U.S.C. 103 as being unpatentable over Au as applied to claims 57, 64, and 70 above, in view of US 2014/254544 A1 by Kar Kin Au et al. (hereafter referred to as Kar Kin Au).
Regarding claim 58, Au teaches the method as claimed in claim 57. 
Au does not specifically teach wherein the pre-agreed condition comprises: an index P of a starting resource unit in the at least one resource unit comprised in the each transmission resource satisfies P mod N=k, where N is a quantity of the resource units in the each transmission resource, k is a non-negative integer smaller than N, and P is a non-negative integer.
In the same field of endeavor, Kar Kin Au teaches wherein the pre-agreed condition comprises: an index P of a starting resource unit in the at least one resource unit comprised in the each transmission resource satisfies P mod N=k, where N is a quantity of the resource units in the each transmission resource, k is a non-negative integer smaller than N, and P is a non-negative integer (see at least Fig. 4 and ¶ [0036]; a pre-determined mapping based on modulo operation is performed to determine, without increasing the control signaling, the resource unit k within a set of N resource units associated with a particular UE ID, which is known to be linked with an index P of a starting resource unit through a pre-defined mapping).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Au with Kar Kin Au in order to provide a uplink grant-free transmission scheme.

Regarding claim 65, Au teaches the method as claimed in claim 64.
Au does not specifically teach wherein the pre-agreed condition comprises: an index P of a starting resource unit in the at least one resource unit comprised in the each transmission resource satisfies P mod N=k, where N is a quantity of the resource units in the each transmission resource, k is a non-negative integer smaller than N, and P is a non-negative integer.
In the same field of endeavor, Kar Kin Au teaches wherein the pre-agreed condition comprises: an index P of a starting resource unit in the at least one resource unit comprised in the each transmission resource satisfies P mod N=k, where N is a quantity of the resource units in the each transmission resource, k is a non-negative integer smaller than N, and P is a non-negative integer (see at least Fig. 4 and ¶ [0036]; a pre-determined mapping based on modulo operation is performed to determine, without increasing the control signaling, the resource unit k within a set of N resource units associated with a particular UE ID, which is known to be linked with an index P of a starting resource unit through a pre-defined mapping).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Au with Kar Kin Au in order to provide a uplink grant-free transmission scheme.

Regarding claim 71, Au teaches the terminal device as claimed in claim 70. 
Au does not specifically teach wherein the pre-agreed condition comprises: an index P of a starting resource unit in the at least one resource unit comprised in the each transmission resource satisfies P mod N=k, where N is a quantity of the resource units in the each transmission resource, k is a non-negative integer smaller than N, and P is a non-negative integer.
In the same field of endeavor, Kar Kin Au teaches wherein the pre-agreed condition comprises: an index P of a starting resource unit in the at least one resource unit comprised in the each transmission resource satisfies P mod N=k, where N is a quantity of the resource units in the each transmission resource, k is a non-negative integer smaller than N, and P is a non-negative integer (see at least Fig. 4 and ¶ [0036]; a pre-determined mapping based on modulo operation is performed to determine, without increasing the control signaling, the resource unit k within a set of N resource units associated with a particular UE ID, which is known to be linked with an index P of a starting resource unit through a pre-defined mapping).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Au with Kar Kin Au in order to provide a uplink grant-free transmission scheme.
Conclusion
12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA W COSME whose telephone number is (571)270-7225. The examiner can normally be reached M-F 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 5712727905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATASHA W COSME/Primary Examiner, Art Unit 2465